 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for CURTIS SAWYER
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,    ) No. CR-S-17-237 JAM
 8
                     Plaintiff,       )
 9                                    ) STIPULATION AND
          v.                          ) ORDER TO CONTINUE SURRENDER
10                                    ) DATE FOR CURTIS SAWYER
     CURTIS SAWYER,                   )
11
                                      )
12
                     Defendant.       )
     ================================) Judge: Hon. John A. Mendez
13
             It is hereby stipulated between the parties, Assistant United States Attorney Timothy
14

15
     Delgado, and Michael Long, attorney for Curtis Sawyer, that Curtis Sawyer’s presently set

16   surrender date of October 28, 2019, should be continued until Monday, January 6, 2020.
17           Defendant proffers the following information:
18
             Well after Curtis Sawyer was sentenced, his father, Tom Sawyer, was diagnosed with
19
     malignant cancer is several parts of his body. He has "malignant neoplasm of liver," as well
20
     as cancer in the left sixth rib and in his right femur. The cancers were diagnosed after Tom
21

22   fell while using his cane - he went to see the doctor to treat his injuries from the fall.

23           Curtis Sawyer is the only available person to take his father to his many medical
24
     appointments, which are more frequent now while they are deciding how to treat the cancers.
25
     Many of the appointments are at Stanford University in Palo Alto - a long drive from Chico.
26
             During this delay, the Sawyers will work to find a person or an organization that can
27

28   drive Tom to Stanford and the other appointments.



                                                      -1-
 1          The parties have agreed to continue Curtis Sawyer’s presently set surrender date of October
 2
     28, 2019, to the new date of Monday, January 6, 2020.
 3
            We respectfully request that the Court order that the presently set surrender date of October
 4
     28, 2019, be continued until Monday, January 6, 2020, by 2:00 p.m.
 5

 6   Dated: October 9, 2019                                 Respectfully submitted,

 7                                                          /s/ Michael D. Long__________
                                                            MICHAEL D. LONG
 8
                                                            Attorney for CURTIS SAWYER
 9
     Dated: October 9, 2019                                 BENJAMIN WAGNER
10                                                          United States Attorney
11
                                                            /s/ Timothy Delgado____
12
                                                            TIMOTHY DELGADO
                                                            Assistant U.S. Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -2-
 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
                             IN THE UNITED STATES DISTRICT COURT
 5
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
     THE UNITED STATES OF AMERICA,                ) No. CR-S-17-237
 7                   Plaintiff,                   )
                                                  )          ORDER
 8
            v.                                    )
 9                                                )
     CURTIS SAWYER,                               )
10                                                ) Judge: Hon. John A. Mendez
                     Defendant.                   )
11
     ================================)
12
            UPON GOOD CAUSE SHOWN and the stipulation of the parties, it is ordered that the
13
     Bureau of Prisons surrender date for CURTIS SAWYER, presently set for October 28, 2019, at
14
     Sheridan SCP be continued to January 6, 2020, by 2:00 p.m. at the facility designated by the Bureau
15
     of Prisons.
16

17   Dated: October 9, 2019                               /s/ John A. Mendez____________
                                                          JOHN A. MENDEZ
18                                                        United States District Court Judge
19

20

21

22

23

24

25

26

27

28




                                                    -3-
